01/25/2021
                IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                          Assigned on Briefs January 4, 2021

                              IN RE AZARIAH R., ET AL.

                  Appeal from the Juvenile Court for Cocke County
                    No. 06069A     Brad Lewis Davidson, Judge


                              No. E2020-01034-COA-R3-PT


This appeal concerns the termination of a mother’s parental rights. The Tennessee
Department of Children’s Services (“DCS”) filed a petition in the Juvenile Court for Cocke
County (“the Juvenile Court”) seeking to terminate the parental rights of Shauntel C.
(“Mother”) to her minor children Azariah R. and Ahleigha C. (“Azariah” and “Ahleigha”
respectively; “the Children” collectively). After a hearing, the Juvenile Court entered an
order terminating Mother’s parental rights to the Children. Mother appeals, arguing that
the Juvenile Court erred in its best interest determination by failing to account for her
improvements over the course of the case. Although we reverse the ground of failure to
visit, we affirm the grounds of substantial noncompliance with the permanency plan and
failure to manifest an ability and willingness to assume custody. We also affirm the
Juvenile Court’s best interest determination, finding Mother’s improved efforts in some
areas to be real but insufficient. We thus affirm, in part, and reverse, in part, resulting in
our affirming the termination of Mother’s parental rights to the Children.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court
             Affirmed, in Part, and Reversed, in Part; Case Remanded

D. MICHAEL SWINEY, C.J., delivered the opinion of the court, in which FRANK G.
CLEMENT, JR., P.J., M.S., and ARNOLD B. GOLDIN, J., joined.

Ryan T. Logue, Morristown, Tennessee, for the appellant, Shauntel C.

Herbert H. Slatery, III, Attorney General and Reporter, and Kristen Kyle-Castelli, Assistant
Attorney General, for the appellee, the Tennessee Department of Children’s Services.
                                              OPINION

                                            Background

       Mother gave birth to Azariah in January 2017, and Ahleigha in May 2018.1 Mother
could not financially support the Children or provide a home for them. In August 2018,
Mother entered into a temporary custody agreement with Misty D.V. In September 2018,
Mother—who has epilepsy and suffers from seizures—accidentally dropped Ahleigha,
fracturing her skull. In response to the incident, DCS held a child and family team meeting.
In February 2019, Misty D.V. petitioned to resign as the Children’s guardian. In March
2019, the Juvenile Court placed the Children into DCS custody. In its order, the Juvenile
Court noted that the parents had not completed their non-custodial family permanency
plans. Shortly thereafter, DCS filed a petition seeking to have the Children adjudicated
dependent and neglected, which Mother stipulated. In April 2019, the Juvenile Court found
the Children dependent and neglected.

        In March 2019, a permanency plan was developed for Mother. This first plan
contained a number of responsibilities for Mother, to wit: (1) attend 4.3 hours of supervised
visitation with the Children; (2) contact DCS at least every other week; (3) provide DCS
verification of her neurological appointments and that she is taking her prescribed
medication as directed; (4) provide a plan for the safety of the Children while in her care,
to include having a responsible adult with her and the Children; (5) follow up on her
disability application and provide the evidence to DCS; (6) allow background checks for
anyone residing in her home or that will be present around the Children; (7) complete
parenting classes; (8) provide proof of income; (9) provide verification of safe
transportation, including a valid driver’s license and insurance for the people transporting
the Children; (10) sign a release allowing DCS to receive evaluation and treatment
summaries; and (11) pay child support. In April 2019, the plan was ratified by the Juvenile
Court as reasonably related to remedying the conditions requiring foster care. In
September 2019, a second permanency plan was developed. This plan was quite similar
to the first plan but added certain additional responsibilities for Mother: (1) confirm
scheduled visitations 24 hours in advance; (2) provide food, drinks, diapers and wipes
during visitations; (3) request visitation at least twice a month; (4) apply for housing
through local housing authority; and (5) provide verification of a stable residence through
a lease or rental agreement. In November 2019, this second permanency plan was ratified
by the Juvenile Court as reasonably related to remedying the conditions requiring foster
care.


1
  The Children have different fathers. DCS sought to terminate the parental rights of these men, but they
are not parties to this appeal.
                                                  -2-
        On January 9, 2020, DCS filed a petition in the Juvenile Court seeking to terminate
Mother’s parental rights to the Children. DCS alleged against Mother the grounds of
failure to visit, substantial noncompliance with the permanency plan, persistent conditions,
and failure to manifest an ability and willingness to assume custody. DCS’s petition was
tried on July 28, 2020.

        First to testify at trial was Michele Eyler (“Eyler”), a DCS family services worker.
Eyler had been the Children’s case manager for all of their 16 months in state custody.
Eyler testified that from September 9, 2019 through January 8, 2020, Mother visited the
Children three times. Eyler supervised one visit on December 18 and Youth Villages
supervised the other two. Eyler stated that Mother’s behavior during the visit was
appropriate, and that Mother began bringing food, diapers, and wipes, as well. Eyler stated
the other two visits were similar in nature. During this four month stretch, Mother was
entitled to exercise eight total visits with the Children; she made only three. Eyler stated
that Mother sometimes would fail to confirm visits in advance, which led to their being
canceled. Eyler testified that as of January 9, 2020, the date the petition was filed, Mother
had not provided proof that she had taken any steps in accordance with her permanency
plan—no verification of neurologist appointments or her medication; no safety plan for the
Children; no follow-up regarding her disability application; no child support; no income;
and, no proof of parenting classes. Mother was then living with her aunt in a home too
small for the Children.

       Asked what the biggest step in the permanency plan was for Mother, Eyler stated:
“I would say the residence, appropriate housing, followed by a safety plan due to the
seizures, needing an adult there at all times. It just wouldn’t have been safe for her to have
the children without supervision.” Since the petition was filed, Mother had shown Eyler
proof of certain efforts on the permanency plan. Before then, Mother had provided Eyler
with a lease of her current residence. Eyler stated that this was a suitable home, size-wise.
However, Eyler still had concerns. Eyler testified: “[Mother] recently had a third baby and
we were made aware when a referral came into DCS that there had been a domestic
altercation between [Mother] and her boyfriend, Bruce, during the pregnancy, very recently
before she gave birth to the baby, that we were not aware of.” Eyler stated that she did not
know who the new baby’s father was, but Mother’s boyfriend was not the father. Eyler
stated that Mother lived at a residence with her cousin and the two of them were on the
lease.

       Continuing her testimony, Eyler stated that Mother has no financial means of her
own. Mother had applied for disability benefits but had yet to be approved. A disability
hearing was pending for Mother that August. Eyler testified that Mother had not
maintained meaningful contact with the Children prior to the filing of the petition. Mother
relied on her boyfriend for financial support, and Mother was no longer on speaking terms
                                             -3-
with the aunt she previously lived with. With respect to visitation, Eyler acknowledged
that Mother had improved a lot. Eyler testified: “Initially, the children, [Ahleigha]
especially, wasn’t very attached to her or bonded to her. Didn’t really know who she was.
But now [Ahleigha] has started to come around and understood too, that, you know, this is
mom and [Azariah] is, I would say bonded with her or at least, you know, recognizes her.
She gets very excited about seeing mom.” Eyler testified that Mother only sporadically
inquired about how the Children were doing. Eyler stated, however, that on her visits
Mother provided the Children with a substantial number of gifts like food, snacks, diapers,
wipes, and toys. Eyler stated that the Children are currently placed in a Youth Villages
home. Asked how they interact with their foster parents, Eyler testified: “Just amazing.
Wonderful. They love dad. They call them both daddy. They just love them. They are
wonderful with them.” This was the Children’s first and only placement while in state
custody. Eyler testified that she believed it was in the Children’s best interest for Mother’s
parental rights to be terminated so they could be free for adoption.

        Michael F. (“Foster Father”) testified next. The Children had been in his and his
husband Walter’s care since March 2019. Asked whether Mother ever inquired outside of
visits as to how the Children are doing, Foster Father testified that she did not. Mother
made no inquiries as to the Children’s school events or doctor’s appointments. Mother
also had not attended their appointments. Foster Father is a staff accountant for a company;
his husband is an emergency medical technician. Foster Father testified extensively to how
the Children are thriving in their household. Asked about Mother’s interactions with the
Children, Foster Father testified:

       I honestly felt like it was not a visit that was driven by a parent, rather it was
       a visit driven by the toddlers. And, you know, a parent happened to be on
       the other side of it. I think from an educational perspective, a couple things
       could have happened. So one, inquiries about how are they in school? What
       are their milestones right now? … Because Youth Villages has a treatment
       plan for them. So does TEIS. So does KinderCare.

Foster Father testified that the Children tended not to mention Mother outside of her visits
with them.

        Last to testify was Mother. Mother asserted that she had improved over the course
of the case. Mother stated that she was “putting more effort into it, the things that I’ve had
to do.” Mother testified that she had lived at her current residence since November. A
half-page rental agreement was entered into evidence showing Mother and her boyfriend
Bruce as the renters. The rent was $425 per month. Mother’s residence is a two-bedroom,
one-bathroom house. Mother stated that she had a room with toys and beds ready for the
Children. Mother testified also that she had taken parenting classes. When asked what she
                                              -4-
learned from these classes, Mother stated: “That you have to set limits to a point … Like
on sharing -- and I don’t know how to explain it … Like there’s a point in time where kids
should be disciplined, but not a certain -- it has to be a certain thing, like a necessary thing.”
When asked if she learned anything new from these classes, Mother testified “not really.”
Mother testified plainly: “I want [the Children] back.”

        Mother stated that she does not work and relies on her family for help. However,
Mother testified that she had applied for disability benefits. Mother had not yet provided
any records to her attorney for the disability process, but she planned on doing it the next
day. Mother stated that she lives in a rural area and cannot drive on account of her epilepsy.
Mother testified that she has a cousin who drives her places. Mother stated that her
boyfriend and a neighbor also help her with transportation. Mother testified that she takes
the medications Keppra and Oxcarbazepine once in the morning and once at night. Mother
stated that she sees a physician for her condition, but she could not remember the last time
she saw him. Mother stated that she was supposed to have a MRI performed at some point.
Mother stated that she took her medications daily and got them refilled as needed. When
asked what her plan was if the Children were returned to her, Mother testified: “I have
somebody with me at all times” and “I don’t know what else much I can do.” Regarding
her education level, Mother stated that she got to the twelfth grade but did not graduate.

        On cross-examination, Mother was asked about a pill count performed in court that
day wherein she had an excess of four pills. Mother stated that she had pills in a container
at her house, and that “it’s a different day that I have to take them.” Asked whether she
had tried to learn anything about parenting beyond taking parenting classes, Mother
answered “no.” As to who might help her with the Children, Mother testified that both her
neighbor and her grandmother could. However, Mother testified that her grandmother is
66 years old and disabled. Mother stated that the neighbor does not work and takes care
of her own two grandchildren. Mother testified that her boyfriend pays her living expenses,
and that she also receives food stamps. Mother stated that she has a cell phone paid for by
her grandmother. Mother testified to a domestic incident with her boyfriend, but that she
had since dropped the charges. Mother stated that her boyfriend had not worked since her
new baby was born, although “he’s been mowing the neighbor’s yard and they’ve been
giving us free rent.” Mother stated that she missed visits with the Children because she
forgot to confirm them in advance.

       Mother was asked a series of questions about the Children. Mother was asked what
size clothing the Children wear; she did not know. Mother was asked what their favorite
TV shows or toys were; she did not know. Mother was asked who the Children’s
pediatrician was; she did not know. Mother was asked if the Children were allergic to
anything; she did not know. Mother was asked what the Children’s favorite foods were;
she did not know. When asked if she knew what to do if a child chokes, Mother stated:
                                               -5-
“The Heimlich maneuver or whatever it’s called.” Asked if she had any savings, Mother
stated that she did, but it consisted of change in a piggybank.

        Foster Father was called in rebuttal. Foster Father identified the Children’s clothing
sizes. Foster Father also testified to the Children’s favorite toys and TV shows. Like
Mother, Foster Father could not remember the name of the Children’s pediatrician, but he
testified that there are three doctors who treat them and he identified the name of their
medical practice and where it was located. Foster Father stated that Ahleigha had reactions
to bug bites and Azariah had reactions to laundry detergent, but that otherwise the Children
were not allergic to anything. Foster Father testified that Mother never asked him or the
Children any such questions regarding their lives during her visits.

       In August 2020, the Juvenile Court entered its Termination of Parental Rights Order
and Final Decree of Partial Guardianship. The Juvenile Court found three grounds were
proven against Mother by clear and convincing evidence: failure to visit, substantial
noncompliance with the permanency plan, and failure to manifest an ability and willingness
to assume custody. DCS did not pursue the ground of persistent conditions at trial, and the
Juvenile Court declined to find that ground. The Juvenile Court also found by clear and
convincing evidence that termination of Mother’s parental rights is in the Children’s best
interest. The Juvenile Court stated in its detailed order, in pertinent part:

              The facts of this case are very clear. The children were initially
       removed from Mother after an epileptic episode left the youngest child with
       a skull fracture. From this point on, Mother was instructed to find someone
       who could assist her in providing care for the children because it would not
       be safe for her to do so alone. Initially the children were privately placed in
       a kinship placement, but after that fell through, the children were placed in
       DCS custody.

              After approximately fifteen months in foster care, this hearing
       commenced. Testimony from CM Eyler, Foster Father, and Mother were all
       pertinent to the visitation sustained between Mother and the children. The
       Court heard testimony that Mother should have had approximately 30 visits
       and enjoyed only 11, most of which occurred following the filing of the
       Termination Petition in January of 2020. There were only three visits during
       the four-month period proceeding the filing. In addition, the Court heard
       testimony that the visits were not always particularly satisfying to the
       children; at one visit in particular, the older child requested that Mother read
       her more books, but sadly the Mother did not have any more books for the
       children. The Foster Father also reported that it seemed that the visitations
       were driven by the children and that Mother did not participate as much as
                                             -6-
he would have liked to see. Lastly, the Court finds particularly troubling that
Mother’s excuse for missing many of her visits – testimony from CM Eyler
and Mother revealed that often she did not confirm visitation and therefore
visits were cancelled. While the Court feels that visitation with these two
girls should have been of paramount concern to Mother, Mother testified that
she simply “forgot” about the rules of her visitations, according to the
number, she forgot almost 67% of the time.

        Perhaps of larger concern is the fact that, after 15 months, Mother has
not adequately addressed the safety concerns that led to the children being
placed in DCS custody. When the children were removed from Mother it
was out of concern that she could not care for the children on her own due to
her medical concerns and epilepsy. Mother reportedly began taking her
medication and attending doctor appointments to address these issues;
however, when testimony at trial turned to this issue, Mother could not
remember the last time that she had gone to the doctor and did not
approximate a date. Mother also presented her medications for a pill count.
For one of Mother’s medications the count revealed that she was [taking] the
medication as prescribed. For the other medication, four extra pills were
counted in the bottle. When questioned about this, Mother reported that she
understood that the count was off and explained that there were some extra
pills at home in a dispenser. Of course, there were already extra pills, so this
begs the question of exactly how many times has Mother neglected to take
her medication and she is even now capable of caring for herself? The Court
has to find that the answer to the latter question is no.

                                      ***

                               [Failure to visit]

       The Court finds that, at the time of the filing of the Petition, Mother
has willfully failed to visit the children. DCS filed its Petition to Terminate
Parental Rights on January 9, 2020, making the relevant statutory time period
between September 9, 2019, and January 8, 2020. During this time period,
the Court finds that the Respondent visited the children three times. The
Court further finds that the Respondent has visited only a total of eleven
times during the children’s time in state’s custody.

       The Court also considered the nature of the children’s visits from the
testimony of CM Eyler and Foster Father. Both CM Eyler and Foster Father
admitted that the children enjoyed the time when they got to see their Mother,
                                      -7-
but also each testified that Mother required a lot of prompting to interact with
the children and bring them appropriate snacks and items during the
visitation. The Court heard testimony that she did bring some things and that
she progressed in that regard, but even as of the last visit, Mother was not
bringing books which the children specifically requested so that Mother
could read to them. This is despite Mother reporting that she has plenty of
books for the children at her home if she were to get the children back in her
custody.

       The Court finds that the Respondent was in no way incapacitated or
prevented from visiting with the children during the four month period. The
Court finds that the Respondent knew of her duty to visit because the same
was explained to her several times, including in the Dependency and Neglect
Petition that was filed on March 7, 2019, and the Criteria and Procedures for
Termination of Parental Rights which Mother signed on March 27, 2019.

                                     ***

           [Substantial noncompliance with the permanency plan]

       The Courts finds that DCS created a permanency plan for the children
on March 27, 2019, and ratified that plan on April 9, 2019. The plan required
Mother to, inter alia, find stable housing, create a safe environment for the
children by ensuring that she would be supervised with the children at all
times, complete parenting classes, and ensure that she is taking her
medication as prescribed.

        To date, Mother has not substantially complied with the permanency
plan. The relevant time period to consider is only what was happening prior
to the filing of the Termination Petition. At the time of the Petition being
filed, Mother had not completed parenting classes. Mother had provided
some details regarding ensuring that she was supervised with the children,
but could not provide a concrete plan. She simply stated that a series of
people will help and if someone cannot help someone else would. DCS and
this Court were expecting a schedule, a calender – something that indicated
commitment to helping Mother look after the children. Her testimony was,
as of the day of trial, that the plan would be for her boyfriend to help watch
after the children, but then testified that he would have to mow the lawn to
pay rent and that he was no longer working, which took all income for
Mother off the table. Mother then reported that some other family members
could help with income. In essence, even as of the day of trial Mother had
                                      -8-
not committed to any sort of plan to ensure the safety of the children if they
were placed back in her care.

                                     ***


     [Failure to manifest an ability and willingness to assume custody]

        The Court finds that in the time since the children have come into
state’s custody Mother manifested no ability to parent the children. During
the 15 months, Mother has shown no ability to financially support the
children. Mother has only recently taken steps to obtain disability, and this
Court is well aware of how long that can take. Mother testified that she
would rely on several other people to provide her income, including her
boyfriend, who she said is not working, a grandmother on a fixed income,
and her cousin who is trying to go to school to be something in the dentistry
field.

        Mother stated that she wants the children; however, her actual steps
to manifest an ability do not clearly align with the statement. Mother is not
able to provide the Court with a simply [sic] plan for how she is going to
maintain supervision while she has the children in her care. This step is one
of the simplest on her permanency plan and would have shown to this Court
a seriousness in the Mother to obtain custody of the children and maintain
them in her care. The truth is, however, that Mother was not able to verbalize
a plan for ensuring that she and the children would be supervised. She just
would always go find someone when she needed them – unfortunately, that
is not a plan. It is hardly even a plan to have a plan. Mother has not
manifested an ability to maintain these children in her care at this time.

        By the same token as her ability, it cannot be said that the children
would be safe if placed back with the Mother. The children were initially
removed from her care because she did not have an adequate plan to care for
the children during her epileptic episodes, resulting in one of the children
receiving a skull fracture, albeit accidentally. Nonetheless, Mother was then
required, by medical professionals, to always have another individual with
her and the children to prevent further injury to either child. Mother has not
shown that there is a coherent plan to ensure that she and the children are
supervised. Without supervision as prescribed by the Permanency Plan and
medical professionals, this Court can only assume that the children would be
at risk of further injury in a placement with Mother.
                                     -9-
                                    ***

                               [Best interest]

        The Court finds the following in regards to each of the factors
enumerated in §36-1-113(i) by a preponderate of the evidence:
        (1) By testimony from Mother and her counsel’s own admission,
Mother is not ready to have the children returned to her at this time. All of
Mother’s planning revolves around what other people will hopefully be able
to do for her. At one point she was relying on one group of people, now she
has an entirely different group of people. Mother has not made changes to
provide safely for the children in her home.
        (2) Testimony from CM Eyler indicated that she attempted to help
Mother and to provide guidance. However, that guidance simply didn’t take
in a timely fashion. There were some particular concerns that Mother was
redirected several times regarding providing for the children and even at one
of the last visits was not providing adequate entertainment for the children
when one child asked for another book and Mother did not have any, nor did
she get more before the next visit.
        (3) During the course of this case, Mother could have had up to 32
visits with the children. Mother, however, took advantage of only 11. While
Mother stated that she would like to have more visitation, this Court can
recognize that she didn’t take advantage of the visitation with which she was
already provided. It is clear to this Court that Mother should have visited
more.
        (4) While testimony revealed that the children will call Mother
“mother” during visits, the Court finds particularly telling to their
relationship with Mother the fact that the children never ask about her when
they are not participating in a visit. The children do not request more time
with her or make a fuss when the visit is over.
        (5) This Court recognizes that the Foster Father and his husband have
been excellent for the children. Foster Father testified regarding the
children’s milestones, their medical history, and their current developmental
needs. These were all questions for which Mother had no answer. It is clear
that removing the children from these foster parents would set them back
developmentally.
        (6) Although there was some testimony regarding some domestic
violence, that matter was dropped by the district attorney in Hamblen County
and the matter has no bearing on this hearing. In addition, the drop that
resulted in the children being taken from Mother was related to her medical

                                    -10-
        condition and not an assault on the child. That being said, there has been no
        testimony of any brutality towards the children.
                (7) The domestic violence also does not weight into whether there is
        a safe home environment. Although there is some mystery surrounding the
        lease and there are now more people in the home with the birth of an
        additional child, it does not appear that the home is, per se, unfit.
                (8) There is some concern about Mother’s mental and emotional
        ability to care for the children. Mother submitted to a pill count today and
        her pill count was over, meaning that she had missed taking medication a few
        times; however, Mother reported that she had even more medication at home.
        Mother is not able to care for her own medical needs right now, let alone
        those of the children.
                (9) There was no support paid by the guidelines, but this Court finds
        that there was a substantial amount given in gifts at the visits that would have
        amounted to being in substantial compliance with child support guidelines.
                By clear and convincing evidence, the Court finds that the factors
        enumerated in Tennessee Code Annotated § 36-1-113(i)(i), (ii), (iii), (iv),
        (v), and (viii), as well as other factors considered by this Court, weigh in
        favor of termination of parental rights being in the best interest of the
        child.

(Bold in original). Mother timely appealed to this Court.

                                                Discussion

        Although not stated exactly as such, Mother raises the following single issue on
appeal: whether the Juvenile Court erred in finding that termination of her parental rights
is in the Children’s best interest.

        As our Supreme Court has instructed regarding the standard of review in parental
rights termination cases:

               A parent’s right to the care and custody of her child is among the
        oldest of the judicially recognized fundamental liberty interests protected by
        the Due Process Clauses of the federal and state constitutions.2 Troxel v.
        Granville, 530 U.S. 57, 65, 120 S.Ct. 2054, 147 L.Ed.2d 49 (2000); Stanley

2
  U.S. Const. amend. XIV § 1 (“[N]or shall any State deprive any person of life, liberty, or property, without
due process of law . . . .”). Similarly, article 1, section 8 of the Tennessee Constitution states “[t]hat no
man shall be taken or imprisoned, or disseized of his freehold, liberties or privileges, or outlawed, or exiled,
or in any manner destroyed or deprived of his life, liberty or property, but by the judgment of his peers or
the law of the land.”
                                                     -11-
v. Illinois, 405 U.S. 645, 651, 92 S.Ct. 1208, 31 L.Ed.2d 551 (1972); In re
Angela E., 303 S.W.3d 240, 250 (Tenn. 2010); In re Adoption of Female
Child, 896 S.W.2d 546, 547-48 (Tenn. 1995); Hawk v. Hawk, 855 S.W.2d
573, 578-79 (Tenn. 1993). But parental rights, although fundamental and
constitutionally protected, are not absolute. In re Angela E., 303 S.W.3d at
250. “‘[T]he [S]tate as parens patriae has a special duty to protect minors .
. . .’ Tennessee law, thus, upholds the [S]tate’s authority as parens patriae
when interference with parenting is necessary to prevent serious harm to a
child.” Hawk, 855 S.W.2d at 580 (quoting In re Hamilton, 657 S.W.2d 425,
429 (Tenn. Ct. App. 1983)); see also Santosky v. Kramer, 455 U.S. 745, 747,
102 S.Ct. 1388, 71 L.Ed.2d 599 (1982); In re Angela E., 303 S.W.3d at 250.
“When the State initiates a parental rights termination proceeding, it seeks
not merely to infringe that fundamental liberty interest, but to end it.”
Santosky, 455 U.S. at 759, 102 S.Ct. 1388. “Few consequences of judicial
action are so grave as the severance of natural family ties.” Id. at 787, 102
S.Ct. 1388; see also M.L.B. v. S.L.J., 519 U.S. 102, 119, 117 S.Ct. 555, 136
L.Ed.2d 473 (1996). The parental rights at stake are “far more precious than
any property right.” Santosky, 455 U.S. at 758-59, 102 S.Ct. 1388.
Termination of parental rights has the legal effect of reducing the parent to
the role of a complete stranger and of “severing forever all legal rights and
obligations of the parent or guardian of the child.” Tenn. Code Ann. § 36-1-
113(l)(1); see also Santosky, 455 U.S. at 759, 102 S.Ct. 1388 (recognizing
that a decision terminating parental rights is “final and irrevocable”). In light
of the interests and consequences at stake, parents are constitutionally
entitled to “fundamentally fair procedures” in termination proceedings.
Santosky, 455 U.S. at 754, 102 S.Ct. 1388; see also Lassiter v. Dep’t of Soc.
Servs. of Durham Cnty., N.C., 452 U.S. 18, 27, 101 S.Ct. 2153, 68 L.Ed.2d
640 (1981) (discussing the due process right of parents to fundamentally fair
procedures).

       Among the constitutionally mandated “fundamentally fair
procedures” is a heightened standard of proof – clear and convincing
evidence. Santosky, 455 U.S. at 769, 102 S.Ct. 1388. This standard
minimizes the risk of unnecessary or erroneous governmental interference
with fundamental parental rights. Id.; In re Bernard T., 319 S.W.3d 586, 596
(Tenn. 2010). “Clear and convincing evidence enables the fact-finder to
form a firm belief or conviction regarding the truth of the facts, and
eliminates any serious or substantial doubt about the correctness of these
factual findings.” In re Bernard T., 319 S.W.3d at 596 (citations omitted).
The clear-and-convincing-evidence standard ensures that the facts are
established as highly probable, rather than as simply more probable than not.
                                      -12-
          In re Audrey S., 182 S.W.3d 838, 861 (Tenn. Ct. App. 2005); In re M.A.R.,
          183 S.W.3d 652, 660 (Tenn. Ct. App. 2005).

                Tennessee statutes governing parental termination proceedings
          incorporate this constitutionally mandated standard of proof. Tennessee
          Code Annotated section 36-1-113(c) provides:

                 Termination of parental or guardianship rights must be based
                 upon:

              (1) A finding by the court by clear and convincing evidence that
                  the grounds for termination of parental or guardianship rights
                  have been established; and
              (2) That termination of the parent’s or guardian’s rights is in the
                  best interests of the child.

          This statute requires the State to establish by clear and convincing proof that
          at least one of the enumerated statutory grounds3 for termination exists and
          that termination is in the child’s best interests. In re Angela E., 303 S.W.3d
          at 250; In re F.R.R., III, 193 S.W.3d 528, 530 (Tenn. 2006); In re Valentine,
          79 S.W.3d 539, 546 (Tenn. 2002). “The best interests analysis is separate
          from and subsequent to the determination that there is clear and convincing
          evidence of grounds for termination.” In re Angela E., 303 S.W.3d at 254.
          Although several factors relevant to the best interests analysis are statutorily
          enumerated,4 the list is illustrative, not exclusive. The parties are free to offer
          proof of other relevant factors. In re Audrey S., 182 S.W.3d at 878. The trial
          court must then determine whether the combined weight of the facts
          “amount[s] to clear and convincing evidence that termination is in the child’s
          best interest.” In re Kaliyah S., 455 S.W.3d 533, 555 (Tenn. 2015). These
          requirements ensure that each parent receives the constitutionally required
          “individualized determination that a parent is either unfit or will cause
          substantial harm to his or her child before the fundamental right to the care
          and custody of the child can be taken away.” In re Swanson, 2 S.W.3d 180,
          188 (Tenn. 1999).

                 Furthermore, other statutes impose certain requirements upon trial
          courts hearing termination petitions. A trial court must “ensure that the
          hearing on the petition takes place within six (6) months of the date that the

3
    Tenn. Code Ann. § 36-1-113(g)(1)-(13).
4
    Tenn. Code Ann. § 36-1-113(i).
                                                 -13-
petition is filed, unless the court determines an extension is in the best
interests of the child.” Tenn. Code Ann. § 36-1-113(k). A trial court must
“enter an order that makes specific findings of fact and conclusions of law
within thirty (30) days of the conclusion of the hearing.” Id. This portion of
the statute requires a trial court to make “findings of fact and conclusions of
law as to whether clear and convincing evidence establishes the existence of
each of the grounds asserted for terminating [parental] rights.” In re Angela
E., 303 S.W.3d at 255. “Should the trial court conclude that clear and
convincing evidence of ground(s) for termination does exist, then the trial
court must also make a written finding whether clear and convincing
evidence establishes that termination of [parental] rights is in the [child’s]
best interests.” Id. If the trial court’s best interests analysis “is based on
additional factual findings besides the ones made in conjunction with the
grounds for termination, the trial court must also include these findings in the
written order.” Id. Appellate courts “may not conduct de novo review of the
termination decision in the absence of such findings.” Id. (citing Adoption
Place, Inc. v. Doe, 273 S.W.3d 142, 151 & n.15 (Tenn. Ct. App. 2007)).

                     B. Standards of Appellate Review

       An appellate court reviews a trial court’s findings of fact in
termination proceedings using the standard of review in Tenn. R. App. P.
13(d). In re Bernard T., 319 S.W.3d at 596; In re Angela E., 303 S.W.3d at
246. Under Rule 13(d), appellate courts review factual findings de novo on
the record and accord these findings a presumption of correctness unless the
evidence preponderates otherwise. In re Bernard T., 319 S.W.3d at 596; In
re M.L.P., 281 S.W.3d 387, 393 (Tenn. 2009); In re Adoption of A.M.H., 215
S.W.3d 793, 809 (Tenn. 2007). In light of the heightened burden of proof in
termination proceedings, however, the reviewing court must make its own
determination as to whether the facts, either as found by the trial court or as
supported by a preponderance of the evidence, amount to clear and
convincing evidence of the elements necessary to terminate parental rights.
In re Bernard T., 319 S.W.3d at 596-97. The trial court’s ruling that the
evidence sufficiently supports termination of parental rights is a conclusion
of law, which appellate courts review de novo with no presumption of
correctness. In re M.L.P., 281 S.W.3d at 393 (quoting In re Adoption of
A.M.H., 215 S.W.3d at 810). Additionally, all other questions of law in
parental termination appeals, as in other appeals, are reviewed de novo with
no presumption of correctness. In re Angela E., 303 S.W.3d at 246.



                                     -14-
In re Carrington H., 483 S.W.3d 507, 521-24 (Tenn. 2016) (footnotes in original but
renumbered). Clear and convincing evidence supporting any single ground will justify a
termination order. E.g., In re Valentine, 79 S.W.3d 539, 546 (Tenn. 2002).

       Mother does not challenge any of the three grounds found against her. Our Supreme
Court, however, has instructed “that in an appeal from an order terminating parental rights
the Court of Appeals must review the trial court’s findings as to each ground for
termination and as to whether termination is in the child’s best interests, regardless of
whether the parent challenges these findings on appeal.” In re Carrington H., 483 S.W.3d
at 525-26 (footnote omitted). Therefore, we will review each of the three grounds found
against Mother. The three grounds at issue are set out in statute as follows:

          (g) Initiation of termination of parental or guardianship rights may be based
          upon any of the grounds listed in this subsection (g). The following grounds
          are cumulative and nonexclusive, so that listing conditions, acts or omissions
          in one ground does not prevent them from coming within another ground:
          (1) Abandonment by the parent or guardian, as defined in § 36-1-102, has
          occurred;
          (2) There has been substantial noncompliance by the parent or guardian with
          the statement of responsibilities in a permanency plan pursuant to title 37,
          chapter 2, part 4;

                                                     ***

          (14) A parent or guardian has failed to manifest, by act or omission, an ability
          and willingness to personally assume legal and physical custody or financial
          responsibility of the child, and placing the child in the person’s legal and
          physical custody would pose a risk of substantial harm to the physical or
          psychological welfare of the child; …

Tenn. Code Ann. § 36-1-113(g) (Supp. 2020).5

          As pertinent, abandonment is defined as follows:

          (1)(A) For purposes of terminating the parental or guardian rights of a parent
          or parents or a guardian or guardians of a child to that child in order to make
          that child available for adoption, “abandonment” means that:
          (i) For a period of four (4) consecutive months immediately preceding the
          filing of a proceeding, pleading, petition, or any amended petition to

5
    We apply the parental termination statutes as they read on January 9, 2020, when the petition was filed.
                                                     -15-
      terminate the parental rights of the parent or parents or the guardian or
      guardians of the child who is the subject of the petition for termination of
      parental rights or adoption, that the parent or parents or the guardian or
      guardians either have failed to visit or have failed to support or have failed
      to make reasonable payments toward the support of the child;

                                            ***

      (C) For purposes of this subdivision (1), “token visitation” means that the
      visitation, under the circumstances of the individual case, constitutes nothing
      more than perfunctory visitation or visitation of such an infrequent nature or
      of such short duration as to merely establish minimal or insubstantial contact
      with the child;

                                            ***

      (E) For purposes of this subdivision (1), “failed to visit” means the failure,
      for a period of four (4) consecutive months, to visit or engage in more than
      token visitation. That the parent had only the means or ability to make very
      occasional visits is not a defense to failure to visit if no visits were made
      during the relevant four-month period;

                                            ***

      (I) For purposes of this subdivision (1), it shall be a defense to abandonment
      for failure to visit or failure to support that a parent or guardian’s failure to
      visit or support was not willful. The parent or guardian shall bear the burden
      of proof that the failure to visit or support was not willful. Such defense must
      be established by a preponderance of evidence. The absence of willfulness
      is an affirmative defense pursuant to Rule 8.03 of the Tennessee Rules of
      Civil Procedure;

Tenn. Code Ann. § 36-1-102 (Supp. 2020).

       We first address whether the Juvenile Court erred in finding against Mother the
ground of failure to visit. The Juvenile Court found that Mother visited the Children three
times in the four months preceding the filing of the petition; Mother was entitled to visit
the Children eight times during that period. The Juvenile Court focused a good deal on the
quality of the visits rather than their frequency. Of note, the Juvenile Court emphasized
Mother’s failure to bring certain books on her visits to read to the Children. We find this
less compelling than did the Juvenile Court. Mother’s failure to bring enough books, or
specific books, on visits is not a basis for sustaining this ground against her. The record
                                            -16-
reflects that Mother had three appropriate, if imperfect, visits with the Children during the
relevant four month window. She could have had more, but she often forgot to confirm
visits in advance as required. Nevertheless, under the specific circumstances of this case,
we do not find Mother’s visits “token” in nature. This ground is not supported by the
requisite clear and convincing evidence. We, therefore, reverse the ground of failure to
visit.

        We next address whether the Juvenile Court erred in finding against Mother the
ground of substantial noncompliance with the permanency plan. Our focus on this ground
is on a parent’s effort to comply with the permanency plan rather than total achievement
of the plan’s desired outcomes. In re B.D., No. M2008-01174-COA-R3-PT, 2009 WL
528922, at *8 (Tenn. Ct. App. Mar. 2, 2009), Rule 11 perm. app. denied May 18, 2009. In
its order, the Juvenile Court stated flatly that the only period of time that may be considered
on this ground is the period of time before the petition is filed. While this Court has stated
that a parent’s refusal to act on her permanency plan until after the filing of a petition to
terminate parental rights can be ‘too little, too late,’ see In re Maya R., No. E2017-01634-
COA-R3-PT, 2018 WL 1629930, at *6 (Tenn. Ct. App. Apr. 4, 2018), no appl. perm.
appeal filed (quoting In re A.W., 114 S.W.3d 541, 546-47 (Tenn. Ct. App. 2003), we have
not put down an iron bar to consideration of a parent’s post-petition efforts to comply with
her responsibilities under the permanency plan.

        Here, Mother completed parenting class, although she testified she learned nothing
new from them. Mother filed for disability benefits and was awaiting her hearing date as
of trial. Mother obtained housing, albeit not with her own income. Mother presented a
lease on her residence. In a number of instances, Mother made efforts to comply with the
permanency plan and did so. However, the Juvenile Court found that “Mother had
provided some details regarding ensuring that she was supervised with the children, but
could not provide a concrete plan…. DCS and this court were expecting a schedule, a
calender – something that indicated commitment to helping Mother look after the
children.” We agree with the Juvenile Court that Mother failed to put forward a concrete
plan of supervision, which was perhaps her most crucial task under the permanency plan
given the reasons the Children entered state custody in the first place. “[A] permanency
plan is not simply a list of tasks with boxes to be checked off before custody is
automatically restored. Rather, it is an outline for doing the things that are necessary to
achieve the goal of permanency in children’s lives.” In re V.L.J., No. E2013-02815-COA-
R3-PT, 2014 WL 7418250, at *8 (Tenn. Ct. App. Dec. 30, 2014), no appl. perm. appeal
filed. Taking into account Mother’s efforts to comply with the permanency plan both
before and after the filing of the petition, Mother’s efforts simply were insufficient, her
noncompliance substantial. We find, as did the Juvenile Court, that the ground of
substantial noncompliance with the permanency plan was proven by clear and convincing
evidence.
                                             -17-
        We next address whether the Juvenile Court erred in finding the ground of failure
to manifest an ability and willingness to assume custody. With respect to this ground, our
Supreme Court has explained that “[i]f a person seeking to terminate parental rights proves
by clear and convincing proof that a parent or guardian has failed to manifest either ability
or willingness, then the first prong of the statute is satisfied.” In re Neveah M., No. M2019-
00313-SC-R11-PT, ––– S.W.3d ––––, 2020 WL 7258044, at *14 (Tenn. Dec. 10, 2020)
(emphasis in original). Here, the Juvenile Court noted Mother’s testimony that she wanted
to assume custody of the Children but went on to find that she failed to manifest an ability
to do so. The Juvenile Court found that Mother was unable to provide even a simple plan
for how she would be able to supervise the Children. The evidence does not preponderate
against these findings. Mother lacks any independent income or means of transportation.
Instead, Mother testified only that somebody would help her if she needed it. Moreover,
Mother’s testimony was that she could not remember the last time she saw her doctor, and
her pill count was off at trial. Mother has not successfully grappled with her medical
condition, let alone put herself in a position to be able to parent the Children. As found by
the Juvenile Court, Mother failed to manifest an ability to parent the Children, which
satisfies the first prong to this ground.

       The second prong of this ground concerns whether placing the child in the person’s
legal and physical custody would pose a risk of substantial harm to the physical or
psychological welfare of the child. The Juvenile Court found that Mother’s lack of a plan
for care resulted in one of the Children receiving a fractured skull. The Juvenile Court
found further that, since the time of that unfortunate accident, Mother still had not
developed a coherent plan of care and supervision. The Juvenile Court found accordingly
that the Children would be put at further risk of harm were they to be placed in Mother’s
custody. The evidence does not preponderate against these findings. We find, as did the
Juvenile Court, that the ground of failure to manifest an ability and willingness to assume
custody was proven against Mother by clear and convincing evidence.

       The final issue we address is whether termination of Mother’s parental rights is in
the Children’s best interest. The factors to be considered by courts in determining whether
termination of parental rights is in a child’s best interest are set forth in statute as follows:

       (i) In determining whether termination of parental or guardianship rights is
       in the best interest of the child pursuant to this part, the court shall consider,
       but is not limited to, the following:
       (1) Whether the parent or guardian has made such an adjustment of
       circumstance, conduct, or conditions as to make it safe and in the child’s best
       interest to be in the home of the parent or guardian;



                                              -18-
       (2) Whether the parent or guardian has failed to effect a lasting adjustment
       after reasonable efforts by available social services agencies for such
       duration of time that lasting adjustment does not reasonably appear possible;
       (3) Whether the parent or guardian has maintained regular visitation or other
       contact with the child;
       (4) Whether a meaningful relationship has otherwise been established
       between the parent or guardian and the child;
       (5) The effect a change of caretakers and physical environment is likely to
       have on the child’s emotional, psychological and medical condition;
       (6) Whether the parent or guardian, or other person residing with the parent
       or guardian, has shown brutality, physical, sexual, emotional or
       psychological abuse, or neglect toward the child, or another child or adult in
       the family or household;
       (7) Whether the physical environment of the parent’s or guardian’s home is
       healthy and safe, whether there is criminal activity in the home, or whether
       there is such use of alcohol, controlled substances or controlled substance
       analogues as may render the parent or guardian consistently unable to care
       for the child in a safe and stable manner;
       (8) Whether the parent’s or guardian’s mental and/or emotional status would
       be detrimental to the child or prevent the parent or guardian from effectively
       providing safe and stable care and supervision for the child; or
       (9) Whether the parent or guardian has paid child support consistent with the
       child support guidelines promulgated by the department pursuant to § 36-5-
       101.

Tenn. Code Ann. § 36-1-113(i) (Supp. 2020).

       In her brief, Mother argues that the Juvenile Court failed to consider Mother’s
strides in housing, parenting classes, and initiating the process to obtain social security.
Mother cites to the concurring and dissenting opinion in In re Gabriella D., No. E2016-
00139-COA-R3-PT, 2016 WL 6997816 (Tenn. Ct. App. Nov. 30, 2016) (Stafford, P.J.,
W.S., concurring and dissenting), rev’d, 531 S.W.3d 662 (Tenn. 2017) for the proposition
that the focus of a best interest analysis is not to punish a parent for her historically bad
behavior. Id. at *22.6 However, the factual circumstances presented in that case are quite
different from those presented in the present case. Judge Stafford, in concluding that
petitioners therein had failed to show that termination of parental rights was in the
children’s best interest, noted “the children had been living in Mother’s home, incident-

6
 Mother erroneously states that the concurring and dissenting opinion in In re Gabriella D. was authored
by Judge L. Marie Williams. Judge Williams was the trial judge in that case; Judge J. Steven Stafford,
Presiding Judge W.S., authored the concurring and dissenting opinion on appeal.
                                                 -19-
free, for nearly two years at the time of trial.” Id. Our Supreme Court agreed and reversed
the Court of Appeals decision, stating:

              Based on the proof in this record, Mother has achieved a rare
       accomplishment for parental termination proceedings. She has separated
       herself from a person who was long an abusive and toxic influence in her
       life. She has cooperated with DCS and completed all the tasks the
       permanency plan required of her. She has obtained treatment for a
       longstanding drug addiction and has remained drug free, as drug screens have
       demonstrated, for years after completing treatment. She has reestablished
       relationships with her children and built a strong family support system for
       herself and the children. The children have thrived in Mother’s care and wish
       to remain with Mother. The expert witnesses and DCS witnesses opined that
       removing the children from Mother would not be in their best interests. The
       Juvenile Court opined that the children should remain with Mother.
       Considering the record as a whole, we conclude that the trial court correctly
       held that the combined weight of the proof does not amount to clear and
       convincing evidence that termination is in the best interests of the children.

In re Gabriella D., 531 S.W.3d 662, 686 (Tenn. 2017).

       The instant case is readily distinguishable from In re Gabriella D. Here, the
Children have not been living in Mother’s care for an extended period of time without
incident. Mother has shifted from person to person for aid—her aunt, her cousin, now her
boyfriend. Mother still has no real plan for how to supervise the Children. In addition, the
DCS witness, Eyler, opined that termination of Mother’s parental rights would be in the
Children’s best interest. Mother’s circumstances bear little resemblance to the parent’s
turnaround in In re Gabriella D.

       The Juvenile Court made findings with respect to each of the nine statutory best
interest factors, and the evidence does not preponderate against these findings. Despite her
undeniable efforts in some areas—completing parenting classes, applying for disability
benefits, improving her visits, providing gifts to the Children on visits—Mother still is not
in a position to safely parent the Children, despite having checked some boxes.
Regrettably, that does not appear likely to change any time soon. Indeed, despite taking
parenting classes, Mother testified that she learned nothing new from them. At trial,
Mother was essentially stumped on most basic questions about the Children. She has
shown neither the inclination nor curiosity to inquire into their lives.

      With respect to her own circumstances, Mother’s testimony regarding her current
medical regimen are far from reassuring. She could not remember the last time she saw
                                            -20-
her doctor. Her explanation for her discrepant pill count was not credited by the Juvenile
Court. As noted by the Juvenile Court, Mother’s explanation actually made the discrepant
pill count even larger and more of a concern.

        Meanwhile, the Children are thriving in their foster home. Foster Father’s testimony
was impressively detailed and reflected the keen interest the foster family has taken in the
Children’s development. The Children’s best interest would not be served by keeping them
in a state of limbo. We find by the standard of clear and convincing evidence, as did the
Juvenile Court, that termination of Mother’s parental rights is in the Children’s best
interest.

                                       Conclusion

        The judgment of the Juvenile Court is affirmed, in part, and reversed, in part, the
result being that we affirm the termination of Shauntel C.’s parental rights to Azariah R.
and Ahleigha C. This cause is remanded to the Juvenile Court for collection of the costs
below. The costs on appeal are assessed against the Appellant, Shauntel C., and her surety,
if any.

                                          ______________________________________
                                          D. MICHAEL SWINEY, CHIEF JUDGE




                                            -21-